Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment
The amendment filed on 05/03/2021 has been entered into this application. Claims 2 and 14 are cancelled. 
Response to Arguments
Applicant’s arguments/remarks, (see page 6), filed on 05/03/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-13 and 15-25 are allowed. 
As to claims 1, 12 and 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious the arrangement wherein the light source is positioned within an opening in a single photodetector, and wherein the optical element is positioned at an edge of the opening, in combination with the rest of the limitations of the claim.  Claims 3-11, 13-20 and 22-25 are allowable by virtue of their dependency. 
The reference of Chow (2008/0137071 A1) discloses an optical reflective sensor assembly and a method for detecting a signature of reflected light, the signature being indicative of a surface or edge of an object. 
However, Chow fail to disclose, teach or suggest the arrangement wherein the light source is positioned within an opening in a single photodetector, and wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886